DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Request for Continued Examination filed on 1/6/2022.
Claims 1, 5, 7-8, 17, and 27 have been amended.
Claims 4, 6, 10, 25-26, and 29-30 have been cancelled. Claims 2-3, 11-16, and 18-24 were cancelled previously.
No new claims have been added.
Claims 1, 5, 7-9, 17, and 27-28 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. 	Regarding claims 1, 4-6, and 25, Applicant argues that the claims have been amended to overcome the previous rejection under 35 U.S.C. 112(b).	Although Applicant’s amendments appear to have fixed the previous indefiniteness issues, the Examiner would like to note that the amendments to the independent claims have introduced additional indefiniteness issues under 35 U.S.C. 112(b). Please see the 35 U.S.C. 112(b) rejection below for a detailed explanation regarding such issues.	Regarding claims 1, 7, and 17, Applicant argues that Josiam and Jung do not teach “the beam received power threshold indicates a minimum received power value of the beam reported by the terminal” and “a received power of the downlink transmission beam is equal to or greater than the minimum received power value indicated by the beam received power threshold.”	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. As can be seen for instance in at least Table 1 of Josiam, the feedback configuration message parameters (i.e., the beam report configuration parameter) may include a CQI threshold for reported beams, which may be broadly reasonably interpreted as a beam signal quality threshold (Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]). The terminal may report only beams above the CQI threshold (Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]). Such a threshold may thus be broadly reasonably interpreted as indicating a minimum received signal quality of the beam reported by the terminal. A signal quality of the downlink transmission beam may thus be broadly reasonably interpreted as being equal to or greater than the minimum received signal quality value indicated by the beam signal quality threshold. Josiam may thus be broadly reasonably interpreted as teaching a beam signal quality threshold that indicates a minimum received signal quality of the beam reported by the terminal, wherein a signal quality of the downlink transmission beam is equal to or greater than the minimum received signal quality value indicated by the beam signal quality threshold. However, Josiam does not specifically disclose that such a signal quality threshold comprises a beam received power threshold. Jung teaches that beam measurement values for beam reporting may be compared to a threshold configured by the base station (Jung; [0200]-[0208]). Such a threshold may be RSRP, RSRQ, SNR, SINR, CQI, BER, FER, PER, BLER, and the like (Jung; [0200]-[0208]). RSRP stands for reference signal received power and thus an RSRP threshold may be broadly reasonably interpreted as a beam received power threshold. A beam may be reported for instance when its measurement value is greater than such a threshold (Jung; [0200]-[0208]). Such a threshold may thus also be broadly reasonably interpreted as indicating a minimum received power value. New beam measurement values for one new beam or for all new beams may be greater than or equal to the threshold (Jung; [0200]-[0208]). A received power of the downlink transmission beam may thus be broadly reasonably interpreted as being equal to or greater than the minimum received power value indicated by the beam received power threshold. Jung may thus be broadly reasonably interpreted as teaching the beam signal quality threshold is a beam received power threshold that indicates a minimum received power value; wherein a received power of the downlink transmission beam is equal to or greater than the minimum received power value indicated by the beam received power threshold. Josiam and Jung may thus be broadly reasonably interpreted as teaching the argued limitations “the beam received power threshold indicates a minimum received power value of the beam reported by the terminal” and “a received power of the downlink transmission beam is equal to or greater than the minimum received power value indicated by the beam received power threshold.”
Claim Objections
Claims 1, 7, and 17 are objected to because of the following informalities:  	Regarding claims 1, 7, and 17, the claims have been amended to change the language “a downlink transmission beam from the base station” to “a downlink transmission beam.” However, the claims still each recite “the downlink transmission beam from the base station” twice toward the end of the claims and it appears as though this limitation should also be amended to recite “the downlink transmission beamRegarding claim 17, the claim has been amended to recite “receive beam report configuration parameter,” which appears as though it should instead recite “receive a beam report configuration parameter.”	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-9, 17, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1, 7, and 17, the claims have been amended to recite “wherein the number of the downlink transmission beams is not greater than the maximum number of beams indicated by the number of report beams.” However, the claim limitation “the downlink transmission beams” lacks antecedent basis. The claims are instead limited to reciting the singular term “a downlink transmission beam” and thus only provide antecedent basis for a single downlink transmission beam. The claims also refer to the downlink transmission beam in the singular using the additional added language “. . . and a received power of the downlink transmission beam is equal to or greater than the minimum received power value indicated by the beam received power threshold” It is therefore unclear if the claims are intended to instead require reporting more than one beam rather than the recited single beam based on the language “wherein the number of the downlink transmission beams is not greater than the maximum number of beams indicated by the number of report beams.” It is also unclear if the beam received power threshold is intended to apply to more than just one beam since such a power threshold is recited as only being applied to “the downlink transmission beam.” Claims 1, 7, and 17 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims reasonably broadly as not requiring reporting of more than one beam because the claims do not currently require reporting more than one beam.	Regarding claims 5, 8-9, and 27-28, the claims are rejected because they depend from rejected independent claims 1, 7, and 17 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, 17, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josiam et al. (US 2013/0235742, Josiam hereinafter, provided by Applicant) in view of Jung et al. (US 2017/0207843, Jung hereinafter).	Regarding claim 1, Josiam teaches a beam management information configuration method, applied to a base station (Beam configuration methods such as those in Figs. 6-10 and 12-13; Josiam; Figs. 6-10, 12-13; [0053]-[0054], [0058]) and comprising: 	configuring a beam report configuration parameter in a downlink beam management procedure (As can be seen for instance in at least Fig. 6, the BS may transmit a feedback configuration message to the UE in at least step 615, which may result in the UE reporting beam information. The format of the feedback configuration message may be seen for instance in Table 1, and such a format may include many different parameters. Such parameters pertaining to a beam management procedure wherein a UE measures beams transmitted in a DL direction may be broadly reasonably interpreted as “a beam report configuration parameter in a downlink beam management procedure.” The BS may thus be broadly reasonably interpreted as configuring a beam report configuration parameter in a downlink beam management procedure; Josiam; Fig. 6; Table 1; [0053]-[0054], [0058], [0060]-[0061], [0064]), wherein the beam report configuration parameter comprises a number of report beams (As can be seen in at least Table 1 and its corresponding description, the feedback configuration message may indicate a number of beam indices to be reported. Such a number of beam indices to be reported may be broadly reasonably interpreted as a parameter that comprises a number of report beams; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]) and a beam signal quality threshold (As can be seen for instance in at least Table 1, the feedback configuration message parameters (i.e., the beam report configuration parameter) may include a CQI threshold for reported beams, which may be broadly reasonably interpreted as a beam signal quality threshold; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]), the number of report beams is used to indicate a maximum number of beams reported by the terminal in the downlink beam management procedure (A number of beam indices to be reported may be broadly reasonably interpreted as a maximum number of beams reported by the terminal in the downlink beam management procedure; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]), the beam signal quality threshold indicates a minimum received signal quality of the beam reported by the terminal (The terminal may report only beams above the CQI threshold. Such a threshold may thus be broadly reasonably interpreted as indicating a minimum received signal quality of the beam reported by the terminal; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]); 	obtaining downlink transmission beam information reported by the terminal based on the beam report configuration parameter (As can be seen for instance in at least Fig. 6, the UE may report chosen beams to the BS based on the received feedback configuration message. Such reported beam information may be broadly reasonably interpreted as downlink transmission beam information of the base station reported by the terminal based on the beam report configuration parameter; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]), 	wherein the downlink transmission beam information comprises at least one of: 	a resource indication information of a downlink transmission beam, a resource group information of the downlink transmission beam, an antenna port identifier of the downlink transmission beam from the base station, or an antenna port group information of the downlink transmission beam from the base station (As can be seen for instance in at least Fig. 6, the UE may report chosen beams to the BS based on the received feedback configuration message. Such information may be broadly reasonably interpreted as “a resource indication information of a downlink transmission beam.” Because multiple reported beams may be broadly reasonably interpreted as a group of resources, such beams may also be broadly reasonably interpreted as “a resource group information of the downlink transmission beam.” The Examiner would also like to note that beam indices are commonly referred to in the art as “ports,” and therefore such indices may be broadly reasonably interpreted as ports. A report comprising a plurality of beam indices may thus also be broadly reasonably interpreted as “an antenna port identifier of the downlink transmission beam from the base station, or an antenna port group information of the downlink transmission beam from the base station.” The reported beams may thus be broadly reasonably interpreted as all of the recited alternatives for the claimed downlink transmission beam information; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]);	wherein the number of the downlink transmission beams is not greater than the maximum number of beams indicated by the number of report beams (The UE may report the number of beams indicated when the base station indicates the number of beams to report. The number of the downlink transmission beams may thus be broadly reasonably interpreted as not being greater than the maximum number of beams indicated by the number of report beams; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]), and a signal quality of the downlink transmission beam is equal to or greater than the minimum received signal quality value indicated by the beam signal quality threshold (The terminal may report only beams above the CQI threshold. A signal quality of the downlink transmission beam may thus be broadly reasonably interpreted as being equal to or greater than the minimum received signal quality value indicated by the beam signal quality threshold; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]).	However, Josiam does not specifically disclose the beam signal quality threshold is a beam received power threshold that indicates a minimum received power value; 	wherein a received power of the downlink transmission beam is equal to or greater than the minimum received power value indicated by the beam received power threshold.	Jung teaches the beam signal quality threshold is a beam received power threshold that indicates a minimum received power value (Beam measurement values for beam reporting may be compared to a threshold configured by the base station. Such a threshold may be RSRP, RSRQ, SNR, SINR, CQI, BER, FER, PER, BLER, and the like. RSRP stands for reference signal received power and thus an RSRP threshold may be broadly reasonably interpreted as a beam received power threshold. A beam may be reported for instance when its measurement value is greater than such a threshold. Such a threshold may thus also be broadly reasonably interpreted as indicating a minimum received power value; Jung; [0200]-[0208] (the Examiner would like to note that such thresholds related to beam reporting are also discussed in numerous locations throughout Jung beyond the cited paragraphs)); 	wherein a received power of the downlink transmission beam is equal to or greater than the minimum received power value indicated by the beam received power threshold (New beam measurement values for one new beam or for all new beams may be greater than or equal to the threshold. A received power of the downlink transmission beam may thus be broadly reasonably interpreted as being equal to or greater than the minimum received power value indicated by the beam received power threshold; Jung; [0200]-[0208]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Jung regarding feeding back beam information with the teachings as in Josiam regarding feeding back beam information. The motivation for doing so would have been to increase performance by increasing resource use efficiency (Jung; [0010]).	Regarding claim 5, Josiam and Jung teach the limitations of claim 1.	Josiam further teaches the beam management information further comprises a reception/transmission beam information in an uplink beam management procedure (The format of the feedback configuration message may be seen for instance in Table 1, and such a format may include many different parameters. Such parameters pertaining to beams used for UL and DL communication wherein the UE transmits information such as beam selection and measurement information in an UL direction may be broadly reasonably interpreted as “a reception/transmission beam information in an uplink beam management procedure.” The feedback configuration message (i.e., the beam management information) may thus be broadly reasonably interpreted as further comprising a reception/transmission beam information in an uplink beam management procedure; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]), and 	Jung further teaches the reception/transmission beam information comprises at least one of: 	an uplink transmission beam information of the terminal in the uplink beam management procedure (The UE may feed back measured beam information when it receives a feedback request comprising allocated uplink beam resources for feeding back beam information. Such a feedback request comprising allocated uplink beam resources for feeding back beam information may be broadly reasonably interpreted as reception/transmission beam information that comprises an uplink transmission beam information of the terminal in the uplink beam management procedure; Jung; Fig. 8; [0190]-[0194]); 	an offset between the uplink transmission beam information of the terminal in any two uplink beam management procedures; and 	an uplink reception beam information of the base station in the uplink beam management procedure (The UE may feed back measured beam information when it receives a feedback request comprising allocated uplink beam resources for feeding back beam information. Such a feedback request comprising allocated uplink beam resources over which the base station receives beam information transmitted in the uplink direction may be broadly reasonably interpreted as reception/transmission beam information that comprises an uplink reception beam information of the base station in the uplink beam management procedure; Jung; Fig. 8; [0190]-[0194]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Jung regarding feeding back beam information with the teachings as in Josiam regarding feeding back beam information. The motivation for doing so would have been to increase performance by increasing resource use efficiency (Jung; [0010]).	Regarding claims 7 and 17, Josiam teaches a beam management information processing method (Beam configuration methods such as those in Figs. 6-10 and 12-13; Josiam; Figs. 6-10, 12-13; [0053]-[0054], [0058]), applied to a terminal (UE; Josiam; Figs. 6-10, 12-13; [0053]-[0054], [0058]) and a terminal, comprising a memory, a processor, and a computer program stored in the memory and configured to be executed by the processor (As can be seen for instance in at least Fig. 4, devices such as the UE may be comprised of a controller and processing circuitry. Devices may also be implemented by configurable hardware or a mixture of software and configurable hardware. The UE may thus be broadly reasonably interpreted as comprising a memory, a processor, and a computer program stored in the memory and configured to be executed by the processor; Josiah; Figs. 1-4, 6-10, 12-13; [0038], [0044]), wherein the processor is configured to execute the computer program to: 	receive a beam report configuration parameter in a downlink beam management procedure transmitted by a base station (As can be seen for instance in at least Fig. 6, the BS may transmit a feedback configuration message to the UE in at least step 615, which may result in the UE reporting beam information. The format of the feedback configuration message may be seen for instance in Table 1, and such a format may include many different parameters. Such parameters pertaining to a beam management procedure wherein a UE measures beams transmitted in a DL direction may be broadly reasonably interpreted as “a beam report configuration parameter in a downlink beam management procedure.” The UE may thus be broadly reasonably interpreted as receiving a beam report configuration parameter in a downlink beam management procedure; Josiam; Fig. 6; Table 1; [0053]-[0054], [0058], [0060]-[0061], [0064]), wherein the beam report configuration parameter comprises a number of report beams (As can be seen in at least Table 1 and its corresponding description, the feedback configuration message may indicate a number of beam indices to be reported. Such a number of beam indices to be reported may be broadly reasonably interpreted as a parameter that comprises a number of report beams; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]) and a beam signal quality threshold (As can be seen for instance in at least Table 1, the feedback configuration message parameters (i.e., the beam report configuration parameter) may include a CQI threshold for reported beams, which may be broadly reasonably interpreted as a beam signal quality threshold; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]), the number of report beams is used to indicate a maximum number of beams reported by the terminal in the downlink beam management procedure (A number of beam indices to be reported may be broadly reasonably interpreted as a maximum number of beams reported by the terminal in the downlink beam management procedure; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]), the beam signal quality threshold indicates a minimum received signal quality of the beam reported by the terminal (The terminal may report only beams above the CQI threshold. Such a threshold may thus be broadly reasonably interpreted as indicating a minimum received signal quality of the beam reported by the terminal; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]); and 	report downlink transmission beam information based on the beam report configuration parameter (As can be seen for instance in at least Fig. 6, the UE may report chosen beams (i.e., a downlink transmission beam information of the base station) to the BS based on the received feedback configuration message comprising parameters such as those recited in at least Table 1. The UE may thus be broadly reasonably interpreted as reporting downlink transmission beam information based on the beam report configuration parameter; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]);	wherein the downlink transmission beam information comprises at least one of: 	a resource indication information of a downlink transmission beam, a resource group information of the downlink transmission beam, an antenna port identifier of the downlink transmission beam from the base station, or an antenna port group information of the downlink transmission beam from the base station (As can be seen for instance in at least Fig. 6, the UE may report chosen beams to the BS based on the received feedback configuration message. Such information may be broadly reasonably interpreted as “a resource indication information of a downlink transmission beam.” Because multiple reported beams may be broadly reasonably interpreted as a group of resources, such beams may also be broadly reasonably interpreted as “a resource group information of the downlink transmission beam.” The Examiner would also like to note that beam indices are commonly referred to in the art as “ports,” and therefore such indices may be broadly reasonably interpreted as ports. A report comprising a plurality of beam indices may thus also be broadly reasonably interpreted as “an antenna port identifier of the downlink transmission beam from the base station, or an antenna port group information of the downlink transmission beam from the base station.” The reported beams may thus be broadly reasonably interpreted as all of the recited alternatives for the claimed downlink transmission beam information; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]);	wherein the number of the downlink transmission beams is not greater than the maximum number of beams indicated by the number of report beams (The UE may report the number of beams indicated when the base station indicates the number of beams to report. The number of the downlink transmission beams may thus be broadly reasonably interpreted as not being greater than the maximum number of beams indicated by the number of report beams; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]), and a signal quality of the downlink transmission beam is equal to or greater than the minimum received signal quality value indicated by the beam signal quality threshold (The terminal may report only beams above the CQI threshold. A signal quality of the downlink transmission beam may thus be broadly reasonably interpreted as being equal to or greater than the minimum received signal quality value indicated by the beam signal quality threshold; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]).	However, Josiam does not specifically disclose the beam signal quality threshold is a beam received power threshold that indicates a minimum received power value; 	wherein a received power of the downlink transmission beam is equal to or greater than the minimum received power value indicated by the beam received power threshold.	Jung teaches the beam signal quality threshold is a beam received power threshold that indicates a minimum received power value (Beam measurement values for beam reporting may be compared to a threshold configured by the base station. Such a threshold may be RSRP, RSRQ, SNR, SINR, CQI, BER, FER, PER, BLER, and the like. RSRP stands for reference signal received power and thus an RSRP threshold may be broadly reasonably interpreted as a beam received power threshold. A beam may be reported for instance when its measurement value is greater than such a threshold. Such a threshold may thus also be broadly reasonably interpreted as indicating a minimum received power value; Jung; [0200]-[0208] (the Examiner would like to note that such thresholds related to beam reporting are also discussed in numerous locations throughout Jung beyond the cited paragraphs)); 	wherein a received power of the downlink transmission beam is equal to or greater than the minimum received power value indicated by the beam received power threshold (New beam measurement values for one new beam or for all new beams may be greater than or equal to the threshold. A received power of the downlink transmission beam may thus be broadly reasonably interpreted as being equal to or greater than the minimum received power value indicated by the beam received power threshold; Jung; [0200]-[0208]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Jung regarding feeding back beam information with the teachings as in Josiam regarding feeding back beam information. The motivation for doing so would have been to increase performance by increasing resource use efficiency (Jung; [0010]).
	Regarding claims 8 and 27, Josiam and Jung teach the limitations of claims 7 and 17 respectively.	Josiam further the processor is configured to execute the computer program to:	receivea reception/transmission beam information in an uplink beam management procedure (The format of the feedback configuration message may be seen for instance in Table 1, and such a format may include many different parameters for performing uplink transmission of beam measurements to the base station. Such parameters pertaining to beams used for UL and DL communication wherein the UE transmits information such as beam selection and measurement information in an UL direction may be broadly reasonably interpreted as “a reception/transmission beam information in an uplink beam management procedure”; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]).	Jung teaches the processor is configured to execute the computer program to: 	transmit an uplink transmission beam of the terminal to the base station based on the reception/transmission beam information in the case that the beam management information is the reception/transmission beam information (The UE may feed back measured beam information when it receives a feedback request comprising allocated uplink beam resources for feeding back beam information. The UE may thus be broadly reasonably interpreted as transmitting an uplink transmission beam of the terminal to the base station based on the reception/transmission beam information in the case that the beam management information is the reception/transmission beam information; Jung; Fig. 8; [0190]-[0194]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Jung regarding feeding back beam information with the teachings as in Josiam regarding feeding back beam information. The motivation for doing so would have been to increase performance by increasing resource use efficiency (Jung; [0010]).	Regarding claims 9 and 28, Josiam and Jung teach the limitations of claims 8 and 27 respectively.	Jung further teaches the reception/transmission beam information comprises at least one of: 	an uplink transmission beam information of the terminal in the uplink beam management procedure (The UE may feed back measured beam information when it receives a feedback request comprising allocated uplink beam resources for feeding back beam information. Such a feedback request comprising allocated uplink beam resources for feeding back beam information may be broadly reasonably interpreted as reception/transmission beam information that comprises an uplink transmission beam information of the terminal in the uplink beam management procedure; Jung; Fig. 8; [0190]-[0194]); 	an offset between the uplink transmission beam information of the terminal in any two uplink beam management procedures; and 	an uplink reception beam information of the base station in the uplink beam management procedure (The UE may feed back measured beam information when it receives a feedback request comprising allocated uplink beam resources for feeding back beam information. Such a feedback request comprising allocated uplink beam resources over which the base station receives beam information transmitted in the uplink direction may be broadly reasonably interpreted as reception/transmission beam information that comprises an uplink reception beam information of the base station in the uplink beam management procedure; Jung; Fig. 8; [0190]-[0194]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Jung regarding feeding back beam information with the teachings as in Josiam regarding feeding back beam information. The motivation for doing so would have been to increase performance by increasing resource use efficiency (Jung; [0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.